Exhibit 10.1

LOGO [g171486gr_ex1011.jpg]

February 11, 2011

Vincent Pangrazio

Re: Offer of Employment

Dear Vince:

We are pleased to confirm our offer to have you join Cavium Networks, Inc.
(“Cavium Networks” or the “Company”) as Senior Vice President & General Counsel,
reporting to Syed Ali and located in our Mountain View, CA office. Your
semi-monthly base salary will be $11,458.33, equivalent to an annualized amount
of $275,000, less all applicable deductions and withholdings. This position is
classified as Exempt. As a regular full-time employee of Cavium Networks, you
will be eligible to participate in the Company’s benefit plans which includes
medical, dental, disability and life insurance, our 401(k) Plan, and the
Company’s paid time off policy and annual paid holidays. There is currently no
cash or other bonus program in place for Cavium Networks officers, however, if
such a program is put in place in the future, you will be eligible to
participate.

We will recommend to the Board of Directors that you be granted an option to
purchase 45,000 shares of Cavium Networks Common Stock. The option would vest in
accordance with the Cavium Networks 2007 Equity Incentive Plan (the “Plan”) and
your individual Stock Option Agreement. Unless otherwise specified, your options
will vest over a four-year period, as follows: the first 12.5% will vest
six-months following your employment start date and 1/48th will vest on a
monthly basis thereafter. The option (i) is subject to approval by the Board of
Directors, (ii) would have a per share exercise price equal to the per-share
fair market value of the common stock on the date of such grant, as determined
by the Board of Directors and (iii) would be subject to your completing a Stock
Option Agreement which, along with the Plan, would set out additional details of
the grant.

We will also recommend to the Board of Directors that you be granted a
Restricted Stock Unit (“RSU”) award of 45,000 shares of Cavium Networks Common
Stock. The RSUs will vest in accordance with the Plan and your individual RSU
Award Agreement. Unless otherwise specified, your RSUs will vest over a
four-year period, and be delivered to you on a quarterly basis. The RSU (i) is
subject to approval by the Board of Directors and (ii) would be subject to your
completing the RSU Award Agreement which, along with the Plan, would set out
additional details of the grant.

In the event Cavium Networks (or any successor-in-interest) terminates your
employment without Cause (as defined in the attached appendix) or you resign for
Good Reason (as defined in the attached appendix), two-thirds (66.67%) of all
then unvested stock options and RSU’s granted pursuant to this offer letter or
during the term of your employment will immediately vest

 

1



--------------------------------------------------------------------------------

and you will receive, in one lump sum, six months of base salary plus 50% of
your target annual cash bonus (if applicable). In addition, Cavium will pay
directly to the COBRA administrator six months of your COBRA premiums at the
level of benefits received immediately before your termination, providing that
the COBRA payments shall cease in the event you receive benefits comparable to
the COBRA benefits from a new employer.

In the event there is a Change in Control (as defined in the attached Appendix),
100% of all unvested stock options and RSUs granted pursuant to this offer
letter or during the term of your employment will immediately vest if any of the
following events occur: (i) you are terminated or resign for Good Reason within
three months prior to or 12 months following such Change in Control, or (ii) you
are not offered a similar position of responsibility within the surviving or
continuing entity within 3 months following the Change in Control. You also
agree to assist the company with the transition following the Change of Control
for a period of time that is mutually agreed to at the time of the Change of
Control, but not to exceed 3 months.

Your employment pursuant to this offer is contingent on you executing the
Company’s Proprietary Information and Inventions Agreement. You also must
establish your identity and authorization to work as required by the Immigration
Reform and Control Act of 1986 (“IRCA”). Enclosed is a copy of the Employment
Verification Form (I-9), with instructions required by IRCA.

Cavium Networks is an “at-will” employer. That means that both the employee
and/or the Company have the right to terminate employment at any time, with or
without advance notice, and with or without cause. No one other than an officer
of the Company has the authority to alterthis arrangement, to enter into an
agreement for employment for a specified period of time, or to make any
agreement contrary to this policy, and any such agreement must be in writing and
must be signed by an officer of the Company and by the affected employee. This
letter constitutes the complete agreement concerning your employment with Cavium
Networks and supersedes all prior and contemporaneous agreements and
representations.

We very much look forward to your joining the Cavium Networks team. This offer
of employment will expire on February 14, 2011 at 5 pm PST, so if you accept,
please sign below and return one copy to Azfar Hasib, Director HR. If you have
any questions, or would like additional information, please do not hesitate to
call Azfar.

Sincerely,

Syed Ali

President and CEO

Accepted and Agreed:

Signature: /s/ Vincent P. Pangrazio

Date: February 11, 2011

 

2



--------------------------------------------------------------------------------

Your start date will be March 7, 2011

APPENDIX TO OFFER LETTER

DATED FEBRUARY 11, 2011

BETWEEN CAVIUM NETWORKS, INC. AND VINCENT PANGRAZIO

“Cause” means (i) refusal to follow a reasonable and lawful direction of the
Company’s Board or CEO after 30 days written notice from the Company specifying
the nature of the employee’s refusal and demanding that such refusal be
remedied, provided that if the employee remedies the refusal, Cause shall not
exist under this subsection; (ii) the employee’s conviction of a felony crime
involving moral turpitude; or (iii) the employee’s material breach of such
employee’s fiduciary obligations to the Company after 30 days written notice
from the Company specifying the nature of the employee’s breach of fiduciary
duty and demanding that such breach be remedied, provided that if the employee
remedies the breach, Cause shall not exist under this subsection.

“Change in Control” shall have the meaning set forth in the Company’s 2007
Equity Incentive Plan.

“Good Reason” means (i) a reduction in the employee’s salary, bonus opportunity
or in the employee’s benefits, excluding the substitution of substantially
equivalent compensation and benefits; (ii) a reduction of the employee’s duties,
authority or responsibilities as in effect immediately prior to such reduction;
(iii) any reduction in the employee’s title; (iv) any requirement that the
employee move such employee’s principal place of employment more than 30 miles
from the employee’s principal place of employment on the employment start date;
(v) the failure of an acquiror or successor-in-interest to the Company to assume
and perform all of the material obligations of the Company’s agreements with the
employee; or (vi) the employee’s death or disability.

 

3